Opinion by
Henderson, J.,
On the facts exhibited by the record and found by the court we are unable to reach the conclusion that the decree entered was erroneous. It is admitted that the counsel for the trustee had, prior to his engagement in that capacity, acted for some, at least, of the creditors of the decedent in the collection of claims against the estate and these claims were, of course, adverse to the estate and it would be against the policy of the law to permit an attorney to receive compensation from both sides in a litigated proceeding. It is true that evidence was offered to show that the trustee’s attorney had withdrawn from his employment on behalf of creditors before the application was made for the appointment of the trustee, but the learned judge of the orphans’ court found from the evidence that this was a formal withdrawal and that the proceeding was carried on in the interest of the creditors. While there is no reflection on the integrity of the gentleman who acted as attorney for the appellant we are not convinced that a different decision should have been arrived at than that rendered by the orphans’ court. The authority cited in the opinion, Fuller’s Estate, 4 Kulp, 479, contains a discussion of the principle applied, and the cases there cited justify the conclusion reached by the court below.
We are of the opinion therefore that the decree should be affirmed.